Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 84-87 and 89-96 are currently pending. Claims 84, 91, 93 and 94 have been amended by Applicants’ amendment filed 02-10-2022. No claims have been added or canceled by Applicants’ amendment filed 02-10-2022. 

Applicant's election of Group I, claims 84-94, directed to a method of detecting a health status in a subject; and the election of Species without traverse as follows:
Species (A): wherein the peptides on the peptide array have an average spacing ranging from 1 to 6 nm (claim 88), and
Species (B): wherein the peptides are in-situ synthesized peptides no longer than 20-mers in length (claim 91), in the reply filed on September 21, 2020 was previously acknowledged.  

Claims 85-87, 89, 90, 95 and 96 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 84 and 91-94 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed September 5, 2019 is a CON of US Patent Application No. 14/014,168, filed August 29, 2013, which claims the benefit of US Provisional Patent Application No. 61/694,598, filed August 29, 2012.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Provisional Patent Application 61/694,598, filed August 29, 2012 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. US Patent Application 16/562,383, filed September 5, 2019, the specific method steps recited in independent claim 84 does not have support for “reconstituting the dried blood sample” and “reconstituted dried blood sample”. Therefore, the priority date for the presently claimed invention is August 29, 2013, the filing date of US Patent Application 14/014,168.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 84 of the instant application.

Withdrawn Objections/Rejections

objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “off-target binding” is interpreted to refer to the binding of one or more antibodies to peptides in the array with any binding affinity.
The term “multiple binding interactions” in claim 84 is interpreted to refer to the binding of one or more antibodies (that are the same or different) to multiple peptides on the array (e.g., antibody A bound to peptide 2, and antibody B bound to peptide 14); and/or to refer to the simultaneous binding of a single antibody to multiple peptides on the array (e.g., antibody A bound to two adjacent peptides on the array such as both peptide 21 and peptide 31).
The term “optimized to maximize a total number of different pentamers represented in the plurality of peptides” in claim 84 is interpreted to mean that the peptides are optimized by any method such as, for example, by optimizing the proximity of each peptide to another peptide on the array (e.g., distance between peptides); the number of peptides on the array; the length of the peptides on the array; optimizing through the particular selection of peptides by the researcher, by computer, by mathematical calculation; by choice of starting materials including commercially available starting materials; through the use of epitopes, etc. 
The term “control immunosignature” in claim 84 is interpreted to refer to an “immunosignature” obtained from a healthy subject using any sample from a healthy subject, and any array including an array of identical (or different) peptides as used to produce the generated immunosignature and/or an immunosignature obtained from a database.

Double Patenting
(1)	The provisional rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:  
16/896,117; and
	(ii)	Claims 1-47 of copending US Patent Application No. 16/647,434, for the reasons already of record.


(2)	The rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-6 of U.S. Patent No. 10126300;
	(ii)	Claim 1-13 of US Patent No. 10416174; 
	(iii)	Claims 1-10 of US Patent No. 10006919;
	(iv)	Claims 1-14 of US Patent No. 11067582; and
	(v)	Claims 1-20 of US Patent No. 10578623, for the reasons already of record.

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that no double patenting exists, as the claims do not recite “wherein the amino acid sequences...are optimized to maximize a total number of different pentamers represented in the plurality of peptides” as recited in instant claim 84 (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph).
Regarding (a), MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Moreover, as noted supra, the term “optimized to maximize a total number of different pentamers represented in the plurality of peptides” in claim 84 is interpreted to mean that the peptides are optimized by any method such as, for example, by optimizing the proximity of each peptide to another peptide on the array (e.g., distance between peptides); the number of peptides on the array; the length of the peptides on the array; optimizing through the particular selection of peptides by the researcher, by 

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 112 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 84 is indefinite for the recitation of the term “peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides” in lines 16-17 because it is completely unclear how peptides that are 6-mers to 20-mers in length can be ‘optimized to maximize’ a total number of different pentamers, when the peptides are recited as being randomly selected (see, line 14); and when no ‘different’ or specific pentamers are described as being represented in instant claim 84. It is noted that “random selection” is random, such that “optimization” would only occur if the selection of peptides is not random. Thus, it is completely unclear what ‘total number of pentamers’ are being referred to in the claim, what it means for the plurality of random peptides to be “optimized” as recited, and whether optimization comprises a process, a thought, selection, a computer algorithm, whether it involves epitopes; binding activity; choice of starting monomers, etc. and, thus, the metes and bound of the claim cannot be determined.
	The rejection of claim 91 is maintained as being indefinite for the recitation of the term “solid support” in lines 3-6 and 8-9 because claims 91 depends from claim 84, and the term “solid support” is 
	Claim 91 is indefinite for the recitation of the term “the peptides” in line 12. There is insufficient antecedent basis for the term “the peptides” in the claim because claim 84, line 9 recites the term “a plurality of peptides”.
	Claims 92-94 are indefinite insofar as they ultimately depend from claim 84.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 84 and 91-94 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 84 is broadly directed to a method of measuring an immunosignature in a subject, the method comprising: (a) obtaining a dried blood sample originating from a subject; (b) reconstituting the dried blood sample; (c) obtaining an immunosignature of the reconstituted dried blood sample, comprising: (i) contacting the blood sample to a peptide array, wherein the plurality of peptides is both randomly selected, and optimized to maximize a total number of different pentamers; (ii) measuring off-target binding; (iii) generating an immunosignature based on the measured off-target binding; and (iv) identifying changes in the immunosignature as compared to a control immunosignature from a healthy subject.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 84 and 91-94 are drawn to a natural phenomenon in the form of naturally occurring antibodies in blood, wherein changes in off-target binding are correlated with the health status of a subject (e.g., a healthy subject or an unhealthy subject); and an abstract idea in the form of mathematical concepts including mathematical relationships, formulas or equations, and/or calculations (e.g., encompassed by the steps of optimizing, measuring, reconstituting, generating, comparing, and identifying changes); mental process can be performed in the human mind including observation, judgement and opinion (e.g., encompassed by the steps of obtaining, reconstituting, contacting, optimizing, comparing, and identifying changes); and/or using a general computer to carry out generic computer functions (e.g., encompassed by the steps of obtaining, reconstituting, attaching, synthesizing, optimizing, measuring, generating, comparing and/or identifying changes in silico). The claims broadly recite the judicial exception of a natural phenomenon (e.g., the natural presence of antibodies in a blood sample obtained from a subject) that bind naturally occurring or non-naturally occurring peptides including peptides synthesized in the body of a subject, such as plant, cell surface, on or within tissue, in silico, etc.); and to an abstract idea. The claims recite a natural phenomenon, and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind; mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion; and/or encompassing the use of a general computer that performs routine and conventional functions. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of a natural correlation of the ability of naturally occurring antibodies in a blood sample from a subject to bind peptides; and to an abstract idea in the form of mathematical concepts, mental process that can be performed in the human mind; and/or using a general computer to carry out generic computer functions, wherein the judicial exceptions are not integrated into a practical application of the exceptions.
There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a dried blood sample originating from a subject; reconstituting the dried blood sample; obtaining an immunosignature of the reconstituted dried blood sample by contacting the blood sample to a peptide array; measuring off-target binding; generating an immunosignature based on the measured off-target binding; and identifying changes in the immunosignature as compared to a control immunosignature from a healthy subject. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 84 recites, “obtaining a dried blood sample”; “reconstituting the dried blood sample”; “obtaining an immunosignature”; “contacting the reconstituted dried blood sample to a peptide array”; “off-target binding of antibodies in the reconstituted blood sample to multiple peptides in the array”; “wherein the amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides”; “measuring off-target binding of the antibodies to the plurality of peptides in the peptide array”; “generating an immunosignature based on the measured off-target binding”; and “wherein the immunosignature identifies changes in binding of the antibodies...as compared to a control immunosignature from healthy subjects”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 84and 91-94 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 91 provides, “wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than contacting naturally occurring antibodies in a blood sample with an array of peptides on a functionalized surface, measuring binding, and generating an immunosignature, wherein the process is well known, purely conventional or routine in the art. For example, classifying individuals on the basis of their health status using immunosignatures across a peptide microarray as a measure of total relative antibody reactivity, where immunosignatures were developed from serum, plasma, saliva and antibodies eluted from blood dried onto filter paper (reconstituted) was known in the art as evidenced by Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record; Abstract, lines 1-4; pg. 352, col 1, first full paragraph, lines 11-13; pg. 354, col 1, last partial paragraph, lines 6-10 and col 2, last partial paragraph, line 5); method of profiling samples were known in the art, wherein methods comprise: (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array including a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same Johnston et al. (US20120190574, published July 26, 2012; of record; effective filing date June 19, 2009; paragraphs [0004]; [0018]; [0051], lines 1-12; and [0141], lines 1-4); it was known that antibody analysis can be conducted using dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies as evidenced by Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record; Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4); and that biological samples can be dried, reconstituted and analyzed on peptide arrays was known in the art as evidenced by Bauer et al. (Journal of Biological Chemistry, 2012, 287(44), 36944-36967; pg. 36945, col 2, second full paragraph, lines 22-25 and pg. 36946, col 2, last full paragraph, lines 8-10); as well as, that an array of peptides were allowed to hybridize to antibodies within the sample, wherein using ELISA or Luminex technology, binding peptides including high-binding peptides can be identified, and used to identify and isolate the immunogenic antigen from tissue; and that peptides can be selected by phage display to bind to small molecules to identify analogous binding sites in real proteins, such that the scores for all of the peptides are added up across the protein sequencing to predict a potential small molecule binding site as evidenced by Halperin (Dissertation; pg. 14, last partial paragraph; pg. 34-37; pg. 60, first partial paragraph; pg. 115, last partial paragraph; and pg. 116, first partial paragraph). Thus, generating an immunosignature by contacting a blood sample including a reconstituted dried blood sample with a peptide array of in-situ generated 
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the subjects (e.g., mammals, humans, rats, fish, plants, etc.); the amount of the dried blood sample; the amount of dryness of the blood sample (e.g., drying 2 minutes, 2 hours, shipped from Africa, etc.); the method of obtaining dried blood samples (e.g., sample card, dead body, crime scene, vacuum tube, in silico, vial, etc.); the method of reconstituting (e.g., dissolving, extracting, treating with water, solubilizing, placing in a vial, in silico, etc.); the method of contacting; the structure of the plurality of peptides; the method of attaching; the functionalized surface (e.g., glass slides, beads, metal surface, cells, tissues, in silico, etc.); the method of in-situ synthesis; the number of peptides; the natural and/or unnatural amino acids present in the plurality of peptides; the specific off-target binding; the target; the number of binding interactions; the method of generating an immunosignature (e.g., computer, fluorescent scan, barcode nucleic acids, flow cytometry, etc.); the immunosignature; the control subject; the array used for the control sample; the control immunosignature; the specific changes in binding of the antibodies to the blood sample as compared to the control and/or the reason for generating the immunosignature (e.g., detect a disease, diagnose cancer, determine a state of health, etc.).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claims 91-94 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 84, significantly different. For example, claim 92 encompasses the method according to claim 84, wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids, but they do not add anything that makes the natural phenomenon and abstract idea in claim 84 significantly different.
In light of the above consideration and the new guidance, claims 84 and 91-94 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) in-situ synthesized peptides are not naturally occurring peptides, and the present claims explicitly recite steps that are not found in nature including obtaining a dried blood sample originating from a subject and, thus, cannot be a natural phenomenon (Applicant Remarks, pg. 10, first full paragraph; last partial paragraph; and pg. 11, first partial paragraph); (b) the claims do not recite an abstract idea because the steps recited are physical steps (Applicant Remarks, pg. 11, first full paragraph); (c) the method of measuring an immunosignature in a subject is integrated into a practical application of providing a robust measure of the health status of a subject, such that the method includes a practical application of any judicial exception (pg. 12, first partial paragraph); and (d) the claims are eligible under both prongs of Step 2A and Step 2B because the claims provide an inventive concept (Applicant Remarks, pg. 12; last full paragraph, and last partial paragraph).
Regarding (a), Applicant’s assertion that in-situ synthesized peptides are not naturally occurring peptides, and the present claims explicitly recite steps that are not found in nature including obtaining a dried blood sample originating from a subject and, thus, cannot be a natural phenomenon, is not found persuasive. As an initial matter, it is noted that the claims recite judicial exceptions without significantly more. The claims are drawn to a natural phenomenon in the form of naturally occurring antibodies in blood, wherein changes in the off-target binding of the antibodies to an array of peptides is correlated with the health status of a subject (e.g., a healthy subject or an unhealthy subject); and an abstract idea in the form of mathematical concepts including mathematical relationships, formulas or equations, and/or calculations (e.g., encompassed by the steps of optimizing, measuring, reconstituting, generating, comparing, and identifying changes); mental process can be performed in the human mind including  in silico). The Examiner notes that instant claim 84 is broadly recites such that: 
(i)	the in-situ peptides of instant claim 84 to which the naturally occurring antibodies bind encompass non-naturally occurring peptides which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form as naturally occurring peptides; and
(ii)	the steps of the method, such as binding naturally occurring antibodies from a biological sample (including a reconstituted dried blood sample) to a random array of peptides (including a random array of synthetic peptides) is well known, purely conventional or routine in the art (See; for example, Chase et al., Waterboer et al., Johnston et al., Halperin, and Bauer et al.).
	Thus, the claims are directed to a judicial exception including a natural phenomenon and an abstract idea, without significantly more.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the claims do not recite an abstract idea because the steps recited are physical steps, is not persuasive. As an initial matter, the instant claims use the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps such that the various method steps of obtaining a dried blood sample; reconstituting the dried blood sample; contacting a sample with a peptide array; optimizing to maximize different pentamers represented in the plurality of peptides; obtaining an immunosignature; measuring binding; generating an immunosignature based on the binding; and/or comparing the binding to a control encompasses any method of carrying out these steps as recited by the instant claims. Methods can include, for example, analytical methods; analysis of mathematical relationships; mental processes such as judgement and opinion (e.g., choosing peptides, choosing amino acid sequences, determining sample size, determining the method of sample reconstitution, mentally analyzing data obtained, visually examining or comparing immunosignatures including fluorescence, etc.); as well as, using a general computer to carry out generic the use of mathematical models for data evaluation; mathematical associations between patterns of binding of an antibody to a plurality of peptides and a condition; immunosignaturing by signals that are mathematically interpreted; scanning an array to determine the fluorescence of a spot; computer software; computer storage; network interface cards; computer algorithms; processing systems; microprocessors; programmable logic systems; determining a Pearson’s correlation coefficient, median normalization; testing using Family Wise Error Rate; the mathematical evaluation of monomers as a fraction of a layer using a specific formula; statistical evaluations; written instructions including labels, conditions of methods of administration, and instructions for physicians, etc. (See; paragraphs [0018]; [0025]-[0027]; [0057]; [0099]; [00121]; [00125]; [00155]; [00171]; [00190]-[00200] (Examples 2 and 3); [00216]; and Figures 11-13). Thus, the method as recited by the instant claims clearly encompasses mental and/or in silico process. Thus, the claims are directed to a judicial exception including an abstract idea, without significantly more.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the method of measuring an immunosignature in a subject is integrated into a practical application of providing a robust measure of the health status of a subject, such that the method includes a practical application of any judicial exception, is not persuasive. As an initial matter, the instant claims are very broadly recited such that it is unclear how the generated immunosignature robustly measures the health status of any subject. For example, the instant claims do not recite any specific method of obtaining a dried blood sample, the subject from which a sample is obtained, the method of reconstituting a dried blood sample, the method of contacting, the specific plurality of peptides used on the array, the method of optimization, the amount of off-target binding, the antibodies that bind to the plurality of peptides with off-target binding, the method of measuring, how the immunosignature is generated, the method of comparing immunosignatures, whether the immunosignature and the control are carried out using the same (or a different) array of peptides, and/or what changes in the off-target binding of antibodies to an array, as compared to some unidentified healthy subject (of the same or different species), must be observed in order to indicate a specific health status and/or disease status. Thus, the judicial exceptions are clearly not integrated into a practical application. 
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the claims are eligible under both prongs of Step 2A and Step 2B because the claims provide an inventive concept, is not persuasive. As an initial matter, Applicant does not specifically point out the asserted inventive concept encompassed by the claims, such that it is unclear to the Examiner what Applicant believes is inventive. As noted by the cited prior art, the steps, as well as the combination of steps, are well known, purely conventional or routine in the art. For example, obtaining and reconstituting dried blood samples to obtain antibodies for analysis; contacting a sample comprising antibodies with an array of random peptides to produce an immunosignature; and the detection of off-target binding between a peptide array and antibodies, such that an immunosignature is produced that can be used for the diagnosis of disease are well known, purely conventional or routine in the art as evidenced by Chase et al., Bauer et al., Johnston et al., Halperin and Waterboer et al. Thus, the claims as a whole do not recite an inventive concept.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record) as evidenced by Gao et al. (US Patent Application Publication No. 20100210478, published August 19, 2010; effective filing date June 29, 2006; of record); and Goldberg et al. (US Patent Application Publication No. 20090062148, published March 5, 2009; of record); and Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record); and Jebrail et al. (US Patent Application Publication No. 20130164856, published June 27, 2013; effective filing date of May 5, 2010; of record).
Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; interpreted as optimizing by choice of multivalent components; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart; and optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of spacing, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and length of peptides); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number, type, length, and linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice of spacing and/or sequence identity; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice to use presynthesized peptides, claims 84, 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by sequence identity, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and locations containing no monomer, 
Regarding claim 84 (in part), Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies, especially in environments with limited technical infrastructure, including the study of including human papillomaviruses (HPV), hepatitis C virus (HCV), human immunodeficiency virus (HIV) and JC polyomavirus (JCV) (corresponding to processed dried blood spot) (Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4), wherein it was known in the art that when using serum antibodies to probe the CIM 10K peptide array, reconstituted dried-blood samples, including dried blood-spots from healthy human donors, provide immunosignatures comparable to those for fresh serum samples as evidenced by Chase et al. (pg. 354, col 2, last partial paragraph, lines 1-7; and pg. 358, col 1, first partial paragraph, lines 9-12); wherein the use of blood samples stored as dried blood spots has emerged as a useful sampling and storage vehicle for clinical and pharmaceutical analysis in a wide range of applications such as for the screening of 140,000 newborn babies each year at the Children’s Hospital of Eastern Ontario, wherein dried blood spot sampling methods allow for the collection of small amounts of sample and are convenient for long-term storage and cataloging for the unambiguous identification and quantification of many different analytes in a single shot as evidenced by Jebrail et al. (paragraphs [0002]; and [0003]), and wherein a dried blood spot (DBS) samples provides a minimally invasive method for collecting blood samples in non-clinical settings including sampling in large population-based studies, wherein advantages of DBS as compared to venipuncture include the relative ease and low cost of sample collection, transport and storage as evidenced by McDade et al. (Abstract; and pg. 900, Table 1). Waterboer et al. teach that DBS have been mainly used for viral or bacterial infections with high antibody titers such as the HIV, hepatitis B, and Measles viruses (pg. 292, col 1, last partial paragraph; lines 1-3). Waterboer et al. teach that serum and DBS samples were stored at room temperature for up to 8 hours and then at -20oC for up to a month (pg. 288, col 1, third full paragraph, lines 10-12).  Waterboer et al. teach that the suitability of DBS as a source for antibodies was first determined by the DBS elution volume corresponding to a 1:100 serum dilution, wherein punches with a 2.85 mm diameter were eluted in one well of a 96-well plate eluted overnight (interpreted as reconstituting a dried blood sample, claim 84(b)) (pg. 288, col 1, last partial paragraph; and pg. 288; col 2, first partial paragraph). Waterboer et al. teach that sixteen microliters of DBS eluates were mixed with DBS pre-incubation buffer, and that bound antibodies were detected with biotinylated goat anti-human IgG (H + L) secondary antibody and streptavidin-R-phycoerythrin (also interpreted as reconstituting the dried blood sample; and measuring binding, claim 84b) (pg. 288, col 2, fourth full paragraph, lines 1-3). Waterboer et al. teach that serum and DBS eluates of each person were analyzed in parallel on the same 96-well plate and the complete set of samples was tested within 3 consecutive assay days using one batch of antigen-loaded beads (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample; and measuring binding, claim 84a and 84b) (pg. 288, col 2, last partial paragraph). Waterboer et al. teach that epidemiologic associations with known risk factors for HPV antibodies were as strong for DBS as for serum (Abstract, Results, lines 8-9). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using a dried blood spot for the assessment of quantitative antibody reactivities as exemplified by Waterboer et prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a blood sample to produce an antibody immunosignature as disclosed by Johnston et al. to include dried blood spot samples such as DBS collected on filter paper cards as taught by Waterboer et al. with a reasonable expectation of success in providing a minimally invasive method for collecting a blood sample, as well as, for transporting and/or storing blood samples at ambient temperature for subsequent quantitative antibody analysis including for epidemiologic studies, cancer association studies, and/or the detection of antibodies against various pathogens including HPV, HCV, HIV and JCV; in using dried blood samples to produce antibody immunosignature profiles for a subject; for use in comparing and correlating an antibody immunosignature profile obtained from a DBS to an antibody immunosignature profile obtained from serum sample from the same subject; and/or in diagnosing a patient with a disease such as cancer, infection, and/or autoimmune disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Please see below for Applicant’s arguments filed February 10, 2022 directed to both 35 USC 103 rejections as unpatentable over Johnston et al. in view of Waterboer et al., and as unpatentable over Johnston et al. in view of Pass et al. 



(2)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Pass et al. (US Patent Application Publication No. 20110159530, published 
Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; interpreted as optimizing by choice of multivalent components; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart; and optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of spacing, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids sequence of the peptides are randomly selected (interpreted as optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and length of peptides); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(c)(i), 84(c)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number, type, length, and linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using  slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice of spacing and/or sequence identity; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice to use presynthesized peptides, claims 84, 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by sequence identity, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	
Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Pass et al. teach a method for arriving at concentrations of one or more biomarkers in a patient’s whole blood, comprising: (a) obtaining a punch from a dried whole blood specimen of a patient, wherein the dried whole blood specimen is made from a whole blood sample taken from the patient (interpreted as obtaining a dried blood sample originating from a subject) blood sample from a patient; (b) obtaining an eluent from the punch (interpreted as reconstituting the dried blood sample); (c) measuring concentrations of one or more biomarkers and of hemoglobin (Hb) in the eluent or a diluent thereof; (d) estimating an hematocrit (hct) fraction of the whole blood sample from the measured concentration of Hb; and (e) adjusting the measured concentrations of the one or more biomarkers based on the estimated hct fraction to arrive at concentrations of the one or more biomarkers in the serum fraction of the patient’s whole blood (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample, claim 84b) (paragraph [0008]). Pass et al. teach that extracts of dried blood from Guthrie spots are typically obtained by punching a 1/8 inch diameter disk from the Guthrie spot and incubating the disk with about 100 microliters of elution buffer (interpreted as reconstituting the dried blood sample, claim 84b) (paragraph [0042], lines  4-8). Pass et al. teach that the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format; and that an array can be used including, for example, a reverse-phase protein microarray, wherein the detection antibody used in an immunoassay is labeled with a detectable label (interpreted as protein binding assays using an array; and interpreted as Sampson et al. (paragraph [0044], lines 1-5). Pass et al. teach that the extract of the patient’s blood sample (interpreted as reconstituting the dried blood sample) is tested for multiple biomarkers using a multiplex assay format such as immunoassay-based protein microarrays, tandem mass spectrometry, and flow cytometric techniques (paragraph [0055]). Pass et al. teach that the reconstituted whole blood was enriched with recombinant IRT2 and dispensed to make the dried blood spot calibrators, wherein the spots were air dried overnight, packed with desiccant and stored frozen at -20oC (paragraph [0142]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using extracts of a dried blood spot in immunoassays including microarrays as exemplified by Pass et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a blood sample to produce an immunosignature as disclosed by Johnston et al. to include extracts and eluents of a dried blood spot such as a Guthrie spot as taught by Pass et al. with a reasonable expectation of success in using the extracts or eluents of dried blood samples, including stored dried blood samples, to perform peptide-based immunoassays including detecting antibodies using peptide microarrays such as the CIM 10K array; in using reconstituted dried blood samples to profile samples at relatively low affinities; in producing antibody signature binding profiles for a subject; and/or in comparing 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references teach “wherein the amino acid sequences of the plurality of peptides are optimized...in the plurality of peptides” (Applicant Remarks, pgs. 7-8, entire pages).
Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Moreover, is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that none of the references teach “wherein the amino acid sequences of the plurality of peptides are optimized...in the plurality of peptides”, is not found persuasive. As noted supra, the meaning of the term “optimized to maximize a total number of different pentamers represented in the plurality of peptides” and/or what processes are encompassed by the term is unclear. Thus, the term “optimized to maximize a total number of different pentamers represented in the plurality of peptides” in claim 84 is interpreted to mean that the peptides are optimized by any method such as, for example, by optimizing the proximity of each peptide to another peptide on the array (e.g., distance between peptides); the number of peptides on the array; the length of the peptides on the array; optimizing through the particular selection of peptides by the researcher, by computer, by mathematical calculation; by choice of starting materials including commercially available starting materials; through the use of epitopes, etc. Johnston et al. teach binding antibodies to the CIM10K microarray, which is a microarray comprising exactly the same characteristics as the microarray disclosed in instant claim 84, and in the instant as-filed Specification (interpreted as amino acid sequences of the plurality of peptides are inherently optimized to maximize a total number of different pentamers represented in the plurality of peptides), noting that products of identical chemical composition cannot have mutually exclusive properties, such that a chemical composition and its properties are inseparable (See; In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides, wherein the array has 500-50,000 peptides that are 10-30 amino acids long, wherein the sequence of the peptides are randomly selected and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides); that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 nm; and an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of an the number and/or average spacing of peptides); that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of percent sequence identity); and that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides optimized by choosing to resynthesize peptides). Waterboer et al. teach bead-based multiplex serology, a high-throughput method that allows for the analysis of serum or plasma samples including dried blood samples for antibodies to up to 100 different antigens simultaneously (interpreted as a plurality of peptides on a functionalized surface). Pass et al. teach that the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format; and that an array can be used including, for example, a reverse-phase protein microarray, wherein the detection antibody used in an immunoassay is labeled with a detectable label (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of immunoassay method including array format). Consistent with MPEP 2112.01(II), because the prior art teaches a plurality of peptides comprising the identical chemical structure as recited 


New Objections/Rejections
Claim Rejections - 35 USC § 112 - 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 91 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 02-10-2022.
Claim 91 recites (in part) “adding a first monomer to a first pre-determined fraction of locations on a solid support” in lines 3-6 and 8-9. Claim 91 depends from claim 84. Claim 84 recites “a plurality of peptides, each attached to a functionalized surface on at least 10,000 different spots on an array” in lines 9-10. However, claim 84 does not recite “a solid support”. Thus, claim 91 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 84 and 91-94 are rejected under 35 U.S.C. 102(b) as being anticipated by Chase et al. (Clinical and Vaccine Immunology, January 2012, 19(3), 352-358; of record) as evidenced by Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record). This is a new rejection necessitated by amendment of the claims in the response filed 02-10-2022.
Regarding claims 84 and 91-94, Chase et al. teach a universal system to assess health status through immunosignaturing using the entire humoral antibody repertoire across a peptide array and the comparison of the immunosignatures developed from serum, plasma, saliva and antibodies eluted from blood dried onto filter paper, such that different forms of archival samples can be used for diagnosis development (interpreted as generating an immunosignature; obtaining a dried blood sample; and reconstituting a dried blood sample, claim 84) (Abstract, lines 1-4 and 10). Chase et al. teach that finger sticks for preparation of dried-blood spots were collected using an Accu-Chek lancet, followed by blotting the finger onto a protein saver card, serum samples were spotted onto cards, dried and eluted (interpreted as a blood sample; and reconstituting the sample, claim 84) (pg. 353, col 1, fourth full paragraph, lines 1-3; last full paragraph, lines 1-2 and 9-10). Chase et al. teach the preparation of peptides and peptide conjugates, where peptide arrays were printed, and dried-blood spots applied followed by scanning of the arrays using an Agilent C scanner, where the peptides were FT03 FT04 (MMIFRNDFEWLKIHKTRGSC) and FT05 (KTFKSEPAYNIESNSSTGSC) were synthesized in-house using a Symphony 12-channel synthesizer and conjugated via the C-terminal cysteine to maleimide-activated bovine serum albumin (BSA) and keyhole limpet hemocyanin (KLH), where immunosignatures were developed to splay the serum antibody repertoire across a microarray (the CIM10K) array composed of 10,000 random-sequence peptides and conjugated to the array (interpreted as contacting the reconstituted biological sample to random peptide array that has been optimized; a plurality of different peptides capable of off-target binding and measuring the binding; between 8-35 residues in length; nucleic acids; and interpreting a peptide synthesizer as comprising in-situ synthesis as recited in instant claim 91, claims 84, 91 and 92) (pg. 353, col 1, first full paragraph, lines 1-4 and 9-11; col 2, second full paragraph, lines 1-4, 16 and 25-26; and pg. 354, col 1, first full paragraph, lines 1-4). Chase et al. teach that probing the CIM10K allows the distinction of patients with influenza virus infections from both healthy individuals and patients with noninfectious diseases such as Alzheimer's disease and lupus and using a dried whole blood immunosignature to distinguish previously infected mice from naïve mice (interpreted as generating an immunosignature; comparing to a control including a healthy subject; inherently optimized to a maximum of a total number of different pentamers; inherently comprising a linker; and inherently encompassing at least 5% of residues having peptides of a length of at least 12 residues, claims 84 and 92-94) (pg. 354, col 1, first full paragraph, lines 5-8 and pg. 356, col 2, figure 3 and first full paragraph, lines 1-2), wherein it is known that the CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH, wherein the peptides can be in situ synthesized as evidenced by Johnston et al. (paragraphs [0051], lines 1-3; and [0141], lines 1-4). Chase et al. teach the in-home collection as an attractive option to clinical visits, where the patient self-collects small drops of blood on a protein saver card for mailing, including from developing countries, such that epidemiology studies can be performed from dried blood samples (pg. 352, col 2, first full paragraph, lines 1-3; pg. 354, col 1, last partial paragraph, lines 1-4 and pg. 358, col 1, first partial paragraph, lines 13-14).
Chase et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 84 and 91-94 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639